                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. George Wesley Tyson III                                               Docket No. 4:18-CR-17-lD

                                Petition for Action on Supervised Release

COMES NOW Shawn M. Lyon, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of George Wesley Tyson III, who, upon an earlier plea of guilty
to Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(l) and 18 U.S.C. § 924(a)(2), was
sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on June 9, 2020, to the custody
of the Bureau of Prisons for a term of 48 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of36 months. On January 5, 2021, this case was
reassigned to the Honorable James C. Dever III.

     George Wesley Tyson III was released from custody on December 5, 2020, at which time the term of
supervised release commenced. On January 6, 2021 a Violation Report was submitted due to the defendant
testing positive for marijuana. The defendant was verbally reprimanded, counseled about his actions,
cognitive intervention skills were used, and Tyson was referred for a substance abuse assessment. The court _
agreed to continue supervision. On February 2, 2021, a Petition for Action was submitted due to the
defendant admitting to the use of Percocet and ecstasy, failure to comply with a substance abuse assessment,
and for failing to notify the probation officer within 72 hours of contact with law enforcement. The
defendant was counseled about his actions, cognitive intervention skills were used, and the court agreed to
place the defendant on home detention for a period of 90 days and obtain a mental health assessment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On April 14, 2021, the undersigned officer conducted a home contact with the defendant at his mother's
house at 140 Concord Dr., Greenville, NC. The defendant admitted to this officer that he had left his
residence on this date without prior permission from the officer in violation of.his home detention condition.
As a sanction for this violation, we are respectfully recommending that the defendant be placed on Location
Monitoring using Radio Frequency for the remainder of the previously ordered home detention condition.
The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall submit to the following Location Monitoring for the remaindered of his
       previously imposed home detention: Radio Frequency monitoring and abide by all program
       requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




             Case 4:18-cr-00017-D Document 108 Filed 04/15/21 Page 1 of 2
George Wesley Tyson III
Docket No. 4:18-CR-17-1D
Petition For Action
Page2
Reviewed and approved,                                         I declare under penalty of perjury that the foregoing
                                                               is true and correct.


Isl Dewayne L. Smith                                           Isl Shawn M. Lyon
Dewayne L. Smith                                               Shawn M. Lyon
Supervising U.S. Probation Officer                             U.S. Probation Officer
                                                               150 Reade Circle
                                                               Greenville, NC 27858-1137
                                                               Phone:252-830-2337
                                                               Executed On: April 15, 2021

                                              ORDER OF THE COURT

Considered and ordered this      / S"    day of _ ___.A.........,..~,....t_,1'-·+-(_ _ _ _., 2021, and ordered filed and
made a part of the records in the above case.


Ja~ C. Dever III~
U.S. District Judge




               Case 4:18-cr-00017-D Document 108 Filed 04/15/21 Page 2 of 2
